DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 7-11 are currently pending.  This office action is in response to the amendment file don 10/01/2021 and the Request for continued examination field on 10/12/2021. 

 Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Concerning claim 7 the claim recites “the SP(x) is the SP value of a structural unit derived from the monomer (x) different from the monomer (a)” which renders the claim indefinite as it is not clear what the “structural unit derived from” refers to with regard to the solubility parameter, as this could indicate the solubility parameter of any single polymerized structural unit which is from a monomer present in monomer (x) or this could be an indication that all of the monomers in monomer x when polymerized result in weight fraction average of the monomers and this average is the SP(x). 
Claims 8-11 are rejected as being dependent form a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 5,360,690) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers), and Ohtani (US 5,278,250)
Concerning claim 7 and 9 Nakano is drawn to compositions used in electrophotography (column 1 lines 5-15) and teaches a toner which is prepared by incorporating carbon black into a styrene acrylic copolymer resin and pulverizeing the composition to a predetermined particle size ( ) and further teaches a example of a toner which is made by using 84 parts by weight of  styrene  stearyl methacrylate copolymer having a styrene/stearyl methacrylate weight ratio of 67/33 and a Mw of 64,000, 10 parts by weight of carbon black, 2.5 parts by weight of a metal containing azo dye, 3 parts by weight of low molecular weight polypropylene and 0.5 parts by weight of hydrophobic silica (column 9 lines 49-58). This provides a toner composition which comprises a toner binder (the styrene/stearyl methacrylate copolymer) and a colorant (the azo dye) where the binder is present in an amount of 84 wt% of the toner and where the toner binder includes the claimed C18-C36 (meth)acrylate in an amount of 33 wt% and which includes another monomer which is styrene also known as vinyl benzene. 
Nakano does not particularly teach that the acid value of the polymer or teach the difference in solubility parameters of the different monomers. 
However the polymer stearyl methacrylate/styrene 33/67 wt% copolymer indicated by Nakano does not teach the use of any acid monomer and so would have the claimed acid value of less than 40. 
Bandrup lists the solubility parameter of different polymers and provides evidence that an stearyl methacrylate homopolymer has a solubility parameter of 16 (MPa)1/2 (pg VII 705).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of stearyl methacrylate is approximately 7.824 (cal/cm3)1/2.  
Ohtani teaches that the standard solubility parameter for a polystyrene homopolymer is approximately 9.1 (cal/cm3)1/2 (column 2 lines 1-2). 
3)1/2 which is within the claimed range. 
As such the composition of Nakano would teach meet all of the claimed limitations. 
Concerning claims 10-11 Nakano does not particularly teaches the particular melting peak temperature or the relational expressions 2, 3, 4, or 5 as are claimed.  
However as is indicated above Nakano does teach the polymer having the claimed monomer structures and amounts of monomer. The particularly indicated melting peak temperature and the relations as is indicated by the storage modulus of the polymer and by a DSC curve would result from the monomers which are used to make the polymer as such since the polymer of Nakano teaches the claimed monomers and amounts of monomer the polymer of Senga would be expected to have the claimed relational expressions and would therefor meet the claimed limitations. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

6.	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 4,880,857) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers), Ohtani (US 5,278,250), and Ahmad (Ahmad, Husain, “Solubility parameter of acrylamide series polymer though its Components and Group Contribution Technique” 1982, Journal of Macromolecular Science-Chemistry 17:4 585-600)
Concerning claim 7 Mori teaches a polymer which is made form 120 parts of styrene 76 parts of stearyl acrylate and 4 parts of N-hydroxyethyl methacrylamide (column 41 lines 19-25) and so the polymer formed would include 38 wt% of the stearyl acrylate which corresponds to the claimed polymer 
Mori does not specifically teach the acid number of the polymer or the difference in solubility parameters of the units derived from the monomer a and a unit derived from monomer x. 
The polymer of Mori does not include any acid monomers and so would have an acid value which is 40 or less as is claimed. 
Bandrup lists the solubility parameter of different polymers and provides evidence that an stearyl methacrylate homopolymer has a solubility parameter of 16 (MPa)1/2 (pg VII 705).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of stearyl methacrylate is approximately 7.824 (cal/cm3)1/2.  
The stearyl methacrylate monomer is not the same as the stearyl acrylate monomer but is very similar in structure and differs only by one carbon atom.  Bandrup does not specifically indicate the solublity parameter of stearyl acrylate but does provide examples of polymers of butyl acrylate and butyl methacrylate as well as isobornyl acrylate and isobornyl methacrylate. Polymers of Butyl acrylate and butyl methacylate have solubility values of 18 and 17.9 (MPa)1/2 respectively and polymers of isobornyl acrylate and isobornyl methacrylate have solubility parameters of 16.8 and 16.6 (MPa)1/2 respectively indicating that for alkyl (meth)acrylate having a chain size 4 or above the difference in solubility parameter would be expected to be at most 0.2 (MPa)1/2 or approximately 0.09779 (cal/cm3)1/2 where the acrylate form would have the higher solubility parameter than the methacrylate form. It 3)1/2 (of stearyl methacrylate) and 7.922 (cal/cm3)1/2. 
Ohtani teaches that the standard solubility parameter for a polystyrene homopolymer is approximately 9.1 (cal/cm3)1/2 (column 2 lines 1-2). 
Ahmad  teaches that the solubility parameter of  poly N-hydroxyethyl acrylamide has a solublity parameter of 10.35 (cal/cm3)1/2 (pg 595 Table 6 listing 4).  Ahmad does not specifically teach the solublity parameter of poly N-hydroxyethyl methacrylamide. But Ahmad does teach that the poly ethyl acrylate has a solubility parameter of 9.21 (cal/cm3)1/2and poly ethyl methacrylate has a solubility parameter of 9.24 (cal/cm3)1/2 (pg 598  Table 7).  This would seem to indicate that the difference between the acryloyl and methacryloyl group would be at or less then .1 (cal/cm3)1/2. In any case the solubility parameter would be expected to be higher than that of the indicated poly ethylmethacrylate of solubility parameter of 9.24 (cal/cm3)1/2 as the poly n-ethylacrylamide has a solubility parameter which is approximately 1.79 (cal/cm3)1/2  higher than the corresponding acrylate monomer. As such polymer formed from the N-hydroxyethyl methacrylamide monomer of Mori would be expected to have a solubility parameter that is above 9.24 and is approximately close to 10.35 (cal/cm3)1/2 and would certainly be less than approximately 12.33 ( which is the higher reported  of the a functional acrylamide by Ahmad  for poly N-hydroxymethyl-N-methyl acrylamide (pg 595 Table 6)). 
When using the value of the polystyrene which result from the monomer (x) to give SP(x) this would result in a claimed absolute value of the difference between the solubility parameters of a unit derived from monomer a (stearyl acrylate) and a unit derived from monomer x (styrene) would be 3)1/2  or 1.18 (cal/cm3)1/2. While Both of these values are within the claimed range. 
When using the value of the poly hydroxyethyl methacrylamide  which results from a monomer of monomer (x) and so would give the claimed SP(x) which is a structure derived from monomer (x). This would give a solubity parameter difference between the poly stearyl acrylate and the hydroxyethyl methacrylamide  which would be, even considering values that are significantly far from the indicated 10.35 of the acrylamide monomer, between 1.318 and 4.506  and would be expected to be approximately around 2.482 give or take approximately 0.1. As all of these indicated values including those for monomers significantly different from the indicated poly hydroxyethyl methacrylamide are with the claimed difference range then the difference between the polyhydoxyethyl methacrylamide of monomer (x) and the poly stearyl acrylate of monomer (a) would be within the claimed range. 
It should be noted that both of the structures which can be formed from monomer (x) would have the claimed solubility parameter difference from monomer (a) and as such even an average of the structures formed from all of the monomer (x) would be expected to have the claimed difference in solubility parameters. 
As such the polymer of Mori would have the claimed difference in solubility parameters and as such the composition of Mori would teach all of the claimed limitations. 
Concerning claim 8 Mori teaches as is indicated above that the polymer includes a N-hydroxyethyl methacrylamide (column 41 lines 19-25) monomer which would be a monomer having an amide group. As such this monomer would correspond to the claimed monomer (b). 
Concerning claims 10-11 Mori does not particularly teaches the particular melting peak temperature or the relational expressions 2, 3, 4, or 5 as are claimed.  
However as is indicated above Mori does teach the polymer having the claimed monomer structures and amounts of monomer. The particularly indicated melting peak temperature and the 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Travernier (US 4,853,311) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers), and Ohtani (US 5,278,250)
Concerning claim 7 Travernier teaches a toner composition comprised of electrostatically attractable fusible powder particles which include a coloring substance and a polymeric binder wherein the binder copolymer constitutes more than 50% of the total weight of the toner composition (Column 2 lines 20-30).  The toner is indicated to be used in electrophotographic copying (column 1 lines 10-15) which would indicate that the toner is an electrophotographic toner. 
The polymer is indicated to include a styrene or styrene homologue, an alkyl acrylate or alkyl methacrylate monomer of which the alkyl chain is a straight chain of at least 8 carbon atoms in a straight line and a crosslinking monomer containing at least two ethylenically unsaturated groups wherein the alkyl acrylate or alkyl methacrylate is present in the copolymer in an amount of at least 5 wt% and at most 50 wt% of the monomers (column 2 liens 30-40). The alkyl ester of acrylic or methacrylic acid having at least 8 carbon atoms in a straight chain are indicated to preferably include those made form aliphatic alcohols having 12 carbon atoms in a straight chain and those made from octadecyl alcohol are exemplary provided (column 3 lines 15-25). 

Travernier does not particularly teach the claimed amount of n-octadecyl methacrylate in the polymer or the particular difference in solubility parameters which is claimed. 
However Travernier does teach the toner compositions indicated above that include styrene n-octadecyl methacrylate and ethylene glycol dimethacrylate monomer (column 3 lines 50-68), and as previously stated indicates that the amount of the alkyl acrylate or alkyl methacrylate present in the copolymer is from 5 to 50 wt% of the copolymer  (column 2 lines 30-40).  None of these monomers is an acidic monomer and as such the polymer of Travernier would have the claimed acid value of 40 or less.  Additionally the amounts of the alkyl methacrylate monomer is an overlapping range with the claimed range of 30-99 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of octadecyl methacrylate in the exemplary polymer of Travernier to have a value within the claimed range because Travernier teaches that the amount of the octadecyl methacrylate monomer which can be used is an overlapping range with the claimed range. 
Bandrup lists the solubility parameter of different polymers and provides evidence that an stearyl methacrylate homopolymer has a solubility parameter of 16 (MPa)1/2 (pg VII 705).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of stearyl methacrylate is approximately 7.824 (cal/cm3)1/2.  
3)1/2 (column 2 lines 1-2). 
As styrene is present in the monomer x of used in the polymer of Travernier, the solubility parameter of the polystyrene would corresponds to SP(x). 
This would result in a claimed absolute value of the difference between the solubility parameters of a structural unit derived from monomer a and a structural unit derived from monomer x  of approximately 1.27  (cal/cm3)1/2 which is within the claimed range. 
As such the polymer of Travernier would provide the claimed solubility parameter difference.  
As such the composition of Travernier would teach or render obvious  all of the claimed limitations. 
Concerning claim 8 Travernier does not specifically teach the claimed monomer (b). Travernier does however teach that the crosslinking monomer can be compounds such ethylene glycol dimethyl ether or other compounds such a methylene bisacrylamide , methylene bis-methacrylamide, 1,6 hexamethylene bis-acrylamide, diethylene triamine tris-methacrylamide (column 3 lines 25-40).  Each of these exemplary monomers includes an ethyleneically unsaturated group and an amide group and would have the indicated structure of the claimed monomer (b)
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the crosslinking monomer of the example of Travernier to the exemplary amide containing crosslinkers in the polymer having which includes styrene and octadecyl methacrylate to give a polymer which includes the claimed monomer (b) because Travernier teaches crosslinking monomers which can be used in the polymer include monomers which have the structure of monomer (b). 
Response to Arguments
8.	Applicant’s arguments with respect to claims 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	 Claims 7-11 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763